This is an appeal from a decree in the Oakland circuit quieting title in *Page 289 
the county of Oakland to lands occupied by the courthouse and county jail. The donation deed to the county, over a century ago, contained a naked possibility of reverter upon breach of condition subsequent. It is claimed that the premises are no longer suitable for courthouse and jail purposes and disposition thereof is desired, but the possibility of reverter, as it stands in the deed, clouds the title. The bill may be considered one to reform the deed and quiet title. We are convinced that the possibility of reverter was incorporated in the deed contrary to the rights of the county and against the express direction of the Pontiac Company, the real grantor. If the deed is reformed to accord with the purpose and direction of its execution it will carry but a covenant on the part of the county, and such covenant having been fully satisfied, title may be found in fee simple in the county. We have before us much early history bearing upon this issue and find it necessary to refer to ancient laws, public records, authentic minutes of meetings of the Pontiac Company, and some historical data. At the opening of the year 1818, the territory, now the county of Oakland, was a wilderness, traversed by an Indian trail with a camping ground at the present site of the city of Pontiac. Delay of Great Britain in giving up possession of the Northwest Territory and an adverse report by the surveyor general upon the character of lands in that section had prevented surveys. But in 1815 the principal meridian and base line were established and shortly thereafter lands in the southeastern part of the Territory of Michigan were surveyed. May 1, 1818, President Monroe, by proclamation, authorized public auction sales of government lands in the Territory of Michigan, and thus opened purchases in what is now Oakland county.
November 5, 1818, Stephen Mack and 14 other persons, associated as the Pontiac Company, a copartnership, *Page 290 
resolved to purchase certain lands from the government and lay out a town to be called Pontiac; constituted Mr. Mack agent and trustee with power and authority to purchase, in his own name, but for the use and benefit of the Pontiac Company, certain designated lands, comprising upwards of 1,280 acres, portions of which were later platted as the village of Pontiac. In pursuance of the partnership scheme, Mr. Mack obtained a patent in his name, dated September 12, 1820. The lands were paid for by the copartners. November 12, 1818, Mr. Mack executed a declaration of trust in which he stated his appointment by the association to purchase the land in his own name, but for the company; that on November 6, 1818, he made the purchase and was to hold the land in trust for and to the use of the said association, each and every of them, their heirs and assigns, according to their and each of their several rights and interests therein, and further
"that I will use or convey the said tract or section and quarter sections of land or parts or lots thereof by good and sufficient deeds and conveyances in law to such persons and at such times as by the orders, rules, regulations and resolutions of said association or a majority of them shall be prescribed and determined and further that in all things relating to me, the said Stephen Mack, as trustee of the said tract or section and quarter sections of land for the said association I will abide by and perform all the orders, rules, regulations and resolutions made in conformity to law which the said association or a majority of them shall have made or hereafter may make or ordain touching or concerning the uses and dispositions of said tract or section and quarter sections of land."
By virtue of this declaration of the scope and purposes of the trust, Mr. Mack was trustee under the direct control of the beneficiaries and his relation was, in effect, that of a partner with delegated authority to purchase land for the firm. Mr. Mack, as such *Page 291 
trustee, could exercise no power of disposition of the property except as the association authorized. This right of possession, control, and disposition of the property by the association rendered the trust a passive or nominal one.
The next step in the scheme of the association was to bring about the organization of a county and location of the seat of justice thereof in their paper planned town. The steps taken, measures adopted, inducements offered, and the success thereof are material to an understanding of our decision of this case.
We consider the case as though the Pontiac Company were in court insisting upon the right of reverter in case the site is no longer suitable for courthouse and jail purposes. Courts do not look with favor upon a naked possibility of reverter of lands donated and conveyed to a county for public purposes, and, while contracts are to be enforced, the relief must be upon the contract, and when it is clear that a deed to the public departed from the intent and purpose of the grantor and imposed a condition contrary to the offer and inducements to the county, it will, upon the application of the grantee, be reformed, and, as reformed, be made to speak the rights of the parties.
The Pontiac Company, were it here, would have to abide its own records. We now speak from the records of the company and public laws and proclamations.
The Pontiac Company, December 2, 1818, as shown by its records, requested General Macomb, Judge LeRoy, Colonel Hunt, and Major Edwards to call on Governor Cass, "respecting setting off of the county and fixing the county seat."
Governor Cass, January 12, 1819, in response to a petition requesting that the boundaries of a new county and the seat of justice thereof be established, but not to take effect until the arrival of the period when its *Page 292 
population would probably require such measure, stated that to do so would have a tendency to increase the population therein, "and to prevent those difficulties which sometimes arise from the establishment of counties where settlements are formed and conflicting opinions and interests are to be reconciled," designated the territory to be called the county of Oakland and appointed five commissioners to examine the county and report the "most eligible site for a seat of justice thereof," but delayed the organization of the county until December 31, 1822. See 2 Terr. Laws, p. 798. It can readily be read between the lines that some persons were anxious to have the seat of justice fixed before conflicting opinions and interests might develop, and it is clear that the success of the plans of the company depended upon the locating of the courthouse in the tentative town of Pontiac.
Governor Cass having set off the county and appointed commissioners to locate the county seat, the next step by the company, as appears by the minutes, was taken February 1, 1819, as follows:
"Resolved, that it is expedient to address to the commissioners appointed by Governor Cass to locate the seat of justice for the county of Oakland, and to offer in behalf of the company to donate a lot in the town of Pontiac, for a prison and to erect a jail of wood on said lot for the use of the said county to cost not more than $500, and to be ready as soon as the county is organized and also to convey one corner of the public square for the use of a courthouse and to contribute liberally in erecting said building, to be regulated by the amount of the company's funds."
Mr. Mack was present at that meeting.
Evidently the commissioners, appointed by the governor to designate the seat of justice, or Governor Cass himself, wanted some assurance that the donation of the lots and the building of the jail would be carried out. This appears by a resolution of the company at a meeting on January 26, 1820: *Page 293 
"Resolved that Sol. Sibley be authorized to enter into bond to the county of Oakland or to Governor Cass in trust for the county, conditioned for payment of one thousand dollars to the commissioners of the county of Oakland for account of the Pontiac Company, the same to be expended by said commissioners, to-wit: five hundred dollars in erecting a courthouse at Pontiac and five hundred dollars in erecting a jail at said place and not otherwise, according to a proposition of the company made the commissioners appointed by the governor to locate the seat of justice for the county as per resolution of the company of the 10th of February, 1819, * * *.
"Resolved further that the standing committee do make out and deliver to the commissioners of the county of Oakland or Governor Cass, in trust for said county, a certificate for the following lots and parcels of ground within the town of Pontiac, to hold as evidence of their claims to a conveyance of said lots on condition that Pontiac is made the permanent seat of justice for said county pursuant to the resolution of the company of the 10th of February, 1819, to-wit: one corner of the public square, 120 feet by 140 feet on which the courthouse is to be built — one lot of 60 feet by 140 to be located and on which the jail is to be built — 2 acres of land adjoining the town to be located as a burying ground; also the six lots following to be conveyed to the county to be disposed of as the commissioners of said county may think proper, * * * conveyances to be made by the trustee as soon as patent is obtained, provided Pontiac shall have been declared and made the seat of justice for said county."
The organization of the county, however, was not deferred until December 31, 1822, for March 28, 1820, Governor Cass organized the county, and, in conformity to the report of the commissioners, established "the seat of justice at the town of Pontiac." 1 Terr. Laws, p. 328.
The county having been established and the seat of justice located at the town of Pontiac, the next action of the company, appearing in its records, was on June 1, 1822, as follows: *Page 294 
"Resolved, that the two town lots of the southwest corner of the public square in the village of Pontiac numbered 134 and 135 be designated as donation lots to the county of Oakland for the purpose of erecting a courthouse, and that the consideration of the grant or donation be expressed in the deed to the county commissioners. * * *
"Resolved, that town lot No. 117 be designated as the donation lot heretofore given to the county of Oakland for the purpose of building a jail."
We now come to the action of the company with reference to the deed. January 15, 1823, the company records show the following:
"Ordered that a deed be made out and executed by Mack, the trustee of the company, to the county commissioners of the county of Oakland, for town lots numbered 134 and 135 for the purpose of building a courthouse and town lot numbered 117 for the purpose of a jail — and town lots numbered 29, 30, 31, 32, 33 and 34 to be disposed of by said commissioners in such manner as may be most for the benefit and intent of the good people of the said county of Oakland — the same to be given in trust to the said commissioners and their successors in office — for the above purpose and no other."
June 30, 1823, Mack, trustee, executed the deed to the county of Oakland. The deed recited the formation of the copartnership; the purposes thereof; the selection of Mack as agent and trustee; the declaration of trust; the purchase of the land from the government; and efforts of the company to have the county seat located at Pontiac; the offers in that behalf to the public authorities and the resolution of the company directing the execution of the deed. The deed was to Enoch Hotchkiss, Ziber Swan, and Jonathan Perin, county commissioners, —
"and to their successors in the said office upon the trust and to the uses and purposes and intents hereinafter expressed, limited and declared to have and to hold the above granted and conveyed lots and premises, *Page 295 
each and every of them and every part and parcel thereof with the appurtenances unto them the said Enoch Hotchkiss, Ziber Swan and Jonathan Perin, being county commissioners as aforesaid in and for the said county aforesaid, and to their successors in office forever upon trust and confidence nevertheless that the said county commissioners or their successors in office shall cause to be erected on the aforesaid lots numbered one hundred and thirty-four and one hundred and thirty-five a courthouse for the use of the said county of Oakland and that the said two lots shall be appropriated to no other use or purpose whatever and that the said county commissioners or their successors in office shall cause to be erected on the said above mentioned lot numbered one hundred and seventeen a jail for the use of the said county and that the said last mentioned lot shall be appropriated to no other use whatever, * * *. And if the above granted and described lots of land or any or either of them be at any time used, appropriated or sold otherwise than is here expressed, limited and declared, then the same shall revert back to the said Stephen Mack, trustee, trustee of the said Pontiac Company as above mentioned."
Mr. Mack died in 1826, with the trust still operative. Under the then law the title to the lands held in trust by him devolved upon his blood representatives, charged with the same trust and in continuation thereof, if they cared to accept the same. Under present law the heirs of a deceased trustee no longer take, but the trust, if unexecuted, vests in the court of chancery. 3 Comp. Laws 1915, § 11588. March 19, 1827, the Pontiac Company directed a petition to be presented to the legislative council of the Territory of Michigan, in which was set up the fact that Mack "died seized as trustee of certain lands belonging to the association called the Pontiac Company and their assigns," and that it was necessary to settle and close the concerns of the company, and prayed for the passage of an act "authorizing John M. Mack and Almon Mack, administrators in the estate of said *Page 296 
Stephen Mack, deceased," to convey all the lands held by Stephen Mack, in trust, to Elon Farnsworth, as trustee of the company. March 31, 1827, the legislative council of the Territory passed the requested act, authorized the transfer and designated Elon Farnsworth trustee to succeed Mack. The administrators of Mack's estate, under the legislative authority mentioned, conveyed to the new trustee. Stephen Mack held title in a representative capacity, in trust for himself and his associate partners, and when he died the trust but awaited a new trustee. Such successor was provided by the act of the legislative council and the trust estate continued in the new trustee. It is evident from this record that the purposes of the trust terminated years ago. The purpose of the appointment of Farnsworth trustee a century ago was "to settle and close the concerns of the company."
"A trust terminates when the purposes for which it was created have been accomplished." 3 Thompson, Real Property, § 2258.
If the trust continued until 1846, then, upon the death of the trustee, the trust estate vested in the court of chancery and not in the heirs of the trustee. Rev. Stat. 1846, chap. 63, § 24; 3 Comp. Laws 1915, § 11588. The right of reverter was in the trustee for the use and benefit of the Pontiac Company, and, if not lost or the deed is not reformed, still so stands. There has been, as yet, no breach by the county. The purposes of the trust have long ceased, the purpose of the right of reverter fully served and the beneficiaries long dead. If right of reverter still exists and there should come a breach it will happen after the trust is executed and the beneficiaries all dead and the court of chancery, in which the trust is vested, will have no power to appoint a trustee. If the deed is not reformed and there comes a breach of the condition subsequent the title will revert to the trust estate, and, *Page 297 
as the trust ended years ago, the court of chancery would have to treat it as an executed trust and the Pontiac Company estopped by the company records from taking advantage thereof and the trustee, if one were appointed, also estopped thereby.
We are fully persuaded that the Pontiac Company intended the deed to have the covenant that the county would erect a jail and courthouse on the premises and did not intend that a condition subsequent, with right of reverter in case of breach, should be inserted for the benefit of the Pontiac Company. The covenant in the deed has been performed by the county, and this was all the company ordered Mack to exact. Having complied with the covenant, the title in fee simple long ago vested in the county and cannot now be divested, if, at this late day, the county finds the premises no longer suitable for courthouse and jail purposes. We find the reverter inconsistent with the covenant, contrary to the offers inducing the location of the county seat, not only never authorized by the Pontiac Company, but in direct violation of the instructions to the trustee, and the insertion thereof in the deed was an exercise of power not in the trustee.
We think the decree should be affirmed, but not on the ground stated by Mr. Justice CLARK. We are of the opinion that the deed should be reformed by elimination of the naked possibility of reverter. If the right of reverter was properly inserted in the deed it was not destroyed by transfer by the heirs of Mack, trustee, to Farnsworth, trustee. We concede the rule to be that the transfer of a naked possibility of reverter to a stranger destroys the right, but think no such thing was done. The trust estate, inclusive of the right of reverter, if the latter was valid, was at no time out of the hands of those charged with the execution of the trust, and, therefore, never lost. The right of reverter could not be lost in a continuation *Page 298 
of the trust from one trustee to another, or by a transfer from the heirs of the first trustee, upon whom the trust devolved by reason of the death of the first trustee, to the new and successor trustee, appointed and acting in furtherance of the trust. The reason for the rule that a naked possibility of reverter is lost, if attempted to be conveyed, is that there is nothing to pass by conveyance, and —
"After such a conveyance there is no person capable of making an entry or claim; the grantor can not, for he has parted with his interest; the grantee can not, because he is a stranger to the condition." 3 Thompson, Real Property, § 2118.
Manifestly the reason is wholly inapplicable in a case where the conveyance is to a successor of the trustee reserving the right, for he is not to be considered a stranger to the condition. The right of reverter, vested in a trustee, is never lost while in the hands of those charged with the execution of the trust.
The legislative council had power to enact the law to carry out the purposes of the trust and to that end designate a trustee to succeed Mack. Our present statute provides that the same thing may be done by the court. The legislative act was no transfer in a sense forbidden or operating as a loss of right of reverter, but proceeded on the theory that a trust of this character survives a trustee, and the legislature may let the trust rest with the heirs of a trustee or enable another to continue the trust. The partial release of the right of reverter by Farnsworth, trustee, and acceptance thereof by the county does not estop the county from having reformation of the deed given by Mack, trustee.
The deed to the county should be reformed by elimination of the naked possibility of reverter and title vested in the county in fee simple. For the reason given the decree in the circuit should be affirmed, but, *Page 299 
because of the public character of the suit, no costs should be awarded.
FELLOWS, J., concurred with WIEST, J.